               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

ERNEST F. PLATT, # 128625,                     )
                                               )
             Petitioner,                       )
                                               )
       v.                                      )     Civil Action No. 2:19-cv5-WHA
                                               )                 [WO]
JEFFERSON S. DUNN, et al.,                     )
                                               )
             Respondents.                      )

                                       ORDER

      On January 22, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 3.) Upon an independent review of the record

and upon consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. # 3) is ADOPTED; and

      (2) This case is TRANSFERRED to the United States District Court for the

Southern District of Alabama under the provisions of 28 U.S.C. § 1631.

      DONE this 21st day of February, 2019.


                                   /s/ W. Harold Albritton
                                 W. HAROLD ALBRITTON
                                 SENIOR UNITED STATES DISTRICT JUDGE
